DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for priority to provisional Application No. 62/815,559, filed on the March 08, 2019. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “58” coupling piece and “65” hole as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "52" and "58" have both been used to designate “coupling piece”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “68” has been used to designate both “center” and “seal”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 140 and 142 in Figure 5; 228 in Figure 6.   Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first magnet at the end of the cannula” in claim 6 line 1 and “along the cannula” claim 1 line 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because:
Line 2, there should be comma after “discourse” 
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
On page 1, paragraph 0003 line 7, there should not to be comma after “athletes”
On page 3, paragraph 0019 line 1, “the at least” should read “at least”
On page 4, paragraph 0031 line 5, there should not to be comma after “chamber”
On page 4, paragraph 0032 line 2, “a” should be added before the word “mask”
On page 5, paragraph 0033 line 7, there should not to be comma after “alert”
On page 5, paragraph 0035 line 6, there should not to be comma after “silicone”
On page 5, paragraph 0036 line 5, “ring shaped” should read “ring-shaped”
On page 7, paragraph 0041 line 2, “piece” should read “pieces”
On page 7, paragraph 0041 line 5, there should be comma after “48”
On page 9, paragraph 0045 line 7, “altitude” should read “altitudes”

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites “at end of the cannula”, in line 1 while claim 6 depends from claim 2 which ultimately depends from claim 1 that recites “and a magnetic coupling arranged along the cannula.”,  in line 4. This is a written description because claim 6 requires the magnetic coupling be located at two mutually exclusive locations. issue because there are two different locations of where the magnetic coupling is located in the claimed invention. In Figure 1, the magnetic coupling is shown to be at the end near the oxygen source. However, in Figure 5, the magnetic coupling is shown in the middle along the cannula. For the purpose of Office Action, the term “along” is interruption as mean “at a point or points on,” (https://www.merriam-webster.com/dictionary/along; Accessed on 8/4/2022).  Specifically, as applied herein, the magnetic coupling is interrupted as being arranged at a point on the cannula, “arranged along the cannula” in claim 1 line 4.  Thus, the magnetic coupling which comprises the first and second magnets are at a point between terminuses of the cannula and cannot also be at the terminuses simultaneously.  Therefore, the specification fails to descried the claimed subject matter in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6 recites “…at end of the cannula” in line 1 while claim 6 depends ultimately depends from claim 2 which depends from claim 1 that recites “…and a magnetic coupling arranged along the cannula.” In line 4. For the purpose of Office Action, the term “along” is interrupted to mean “at a point or points on,” (https://www.merriam-webster.com/dictionary/along; Accessed on 8/4/2022).  Specifically, as applied herein, the magnetic coupling is interrupted as being arranged at a point on the cannula, “arranged along the cannula” in claim 1 line 4.  Thus, the magnetic coupling which comprises the first and second magnets are at a point between terminuses of the cannula. Therefore, it is unclear how the first magnet can be arranged at the end of the cannula while simultaneously being arranged along the cannula.  Examiner is not making a judgment on the subject matter of claim 6 because the Examiner is unable to provide cogent and reasonable interpretation for claim 6 that would resolve the issue(s) listed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucio (US 20190184128 A1) in the view of Flower (US 20140283827 A1). 
Regarding claim 1, Lucio discloses a nasal cannula for an oxygen delivery system, comprising: a cannula (conduit 26; Figure 1; Paragraph 0014) having an end (A, Figure A annotated below), configured to attach to an oxygen source (portable oxygen concentrator 22; Figure 1; Paragraph 0014) and a face piece (mask 28; Figure 1; Paragraph 0014) configured to deliver a fluid from the oxygen source to a user (user 30; Figure 1; Paragraph 0014).  
Lucio does not disclose a magnetic coupling arranged along the cannula.

    PNG
    media_image1.png
    491
    492
    media_image1.png
    Greyscale






[AltContent: textbox (Figure A: Adapted from Figure 1 of Lucio)]
However, Flower teaches a magnetic coupling (magnets 76 and 78; Figure 7a-7d; Paragraph 0077-0080), arranged along the cannula (delivery conduit 16; Figure 1; Paragraph 0066).
Therefore, Lucio and Flower are both considered to be analogous to the claimed invention because they are in the same field of nasal cannula with oxygen source. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nasal cannula of Lucio to include the magnetic coupling along the cannula as taught by Flower for the purpose of allowing a repeatable connection/disconnection along the cannula that is difficult to disconnect by a tensile force, i.e. a force along the axial direction of the components, but which can be disconnected by snapping open (magnet 76 and 78; Figure 7a-7d; Paragraph 0078).
Regarding claim 2, Lucio in view of Flower discloses claim 1 substantially as claimed. Flower further discloses the magnetic coupling comprises a first magnet and a second magnets (first magnet 76 and second magnet 78; Fig. 7a-7d; Paragraph 0077-0079).
Regarding claim 3, Lucio in view of Flower discloses claim 2 substantially as claimed. Flower discloses the sixth embodiment which teaches the first and second magnets (magnets 76 and 78; Fig. 7a-7d; Paragraph 0077-0079), as shown above. 
Flower sixth embodiment does not disclose the first and second magnets having a ring shape.
However, Flower first embodiment teaches first and second magnets (first and second magnet 40 and 42; Figure 2a-4) comprising a ring shape (Figure 2a-4; Paragraph 0069-0070). 
Therefore, Lucio in view of the Flower sixth embodiment and first embodiment are both considered to be analogous to the claimed invention because they are in the same field of magnetic couplings. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Lucio in view of Flower sixth embodiment to include the first and second magnets comprising the ring shape as taught by Flower first embodiment for the purpose of providing the first and second magnets as short cylinders with a center void area configured to allow fluid to flow therethrough (Figure 2a and 3b; Paragraph 0069-0070).
Regarding claim 4, Lucio in view of Flower discloses claim 3 substantially as claimed. Flower further discloses wherein a protrusion (end 41; Figure 7a-7d; Paragraph 0078)  is arranged in a center of the first magnet. 
Lucio in view of Flower does not disclose a cavity that is arranged in a second center of the second magnet, and the protrusion configured to engage with the cavity.
However, though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  

    PNG
    media_image2.png
    452
    527
    media_image2.png
    Greyscale
[AltContent: textbox (Figure B: Adapted from Figure 7c of Flower)]Flower discloses the protrusion inserted into the other connector, at A (Figure B below), and thus resides in the cavity (Paragraph 0077-0079).
Therefore, Lucio and Flower are both considered to be analogous to the claimed invention because they are in the same field of magnetic coupling. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second magnet to include the cavity as claimed for the purpose of allowing the disconnection by means of snapping (Paragraph 0078).
Regarding claim 5, Lucio in view of Flower discloses claim 3 substantially as claimed. Flower discloses the sixth embodiment which teaches the first and second magnets (magnets 76 and 78; Fig. 7a-7d; Paragraph 0077-0079), as shown above. 
Flower sixth embodiment does not disclose a seal that extends about at least from one of the magnets.
However, Flower first embodiment teaches first and second magnets (first and second magnet 40 and 42; Figure 2a-4) and a seal (gasket 44; Figure 2a-4; Paragraph 0069) that extends about at least from one of the magnets (first and second magnet 40 and 42; Figure 2a-4).
Therefore, Lucio in view of the Flower sixth embodiment and first embodiment are both considered to be analogous to the claimed invention because they are in the same field of magnetic couplings. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lucio in view of Flower’s sixth embodiment, which teaches the first and second magnets (magnets 76 and 78; Fig. 7a-7d; Paragraph 0077-0079), to incorporate the teachings of Flower first embodiment of the seal (gasket 44; Figure 2a-4; Paragraph 0069) that extends about at least from one of the magnets (first and second magnet 40 and 42; Figure 2a-4), for the purpose of providing a seal for the flow of breathable gas (Paragraph 0069).
Regarding claim 7, Lucio in view of Flower discloses claim 2 substantially as claimed. Flower further discloses wherein the first and second magnets (magnets 76 and 78; Fig. 7a-7d; Paragraph 0077-0079) are arranged along the cannula (delivery conduit 16; Figure 1; Paragraph 0066) between the end and the face piece (end 26 and opposite end 28; Figure 1; Paragraph 0066).
Regarding claim 8, Lucio in view of Flower discloses claim 1 substantially as claimed. Flower further discloses the fluid is configured to travel through the magnetic coupling (Paragraph 0007).
Regarding claim 11, Lucio in view of Flower discloses claim 1 substantially as claimed. Flower further discloses the magnetic coupling comprises an alignment guide (end 41; Figure 7a-7d) (magnets 76 and 78; Fig. 7a-7d; Paragraph 0077-0079).
Regarding claim 12, Lucio in view of Flower discloses claim 1 substantially as claimed. Lucio discloses the oxygen source is a portable oxygen concentrator (portable oxygen concentrator 22; Figure 1; Paragraph 0014).
Regarding claim 13, Lucio in view of Flower discloses claim 1 substantially as claimed. Lucio discloses the user is an athlete (Claim 6).
Regarding claim 14, Lucio discloses a portable oxygen concentrator system (portable oxygen concentrator 22; Figure 1), comprising: a portable oxygen concentrator (portable oxygen concentrator 22; Figure 1) having a filter  (Paragraph 0016) arranged within a housing (POC system 20; Figure 1; Paragraph 0014), the filter configured to draw in ambient air remove other gases, and deliver concentrated oxygen (Claim 1, lines 3-5) through an outlet on the housing (Claim 1, lines 10-12).	
 Lucio does not disclose a first magnet at the outlet; and a cannula having an end with a second magnet configured to attach to the first magnet. 
However, Flower teaches a magnetic coupling of a first magnet (first magnet 76 ; Fig. 7a-7d; Paragraph 0077-0080) at the outlet (housing 20; Figure 1, 2a, 7a-7d; Paragraph 0066 and 0069; Examiner notes: Flower discloses a magnetic component (40; Figure 2a, 7a-7d) that is connected to the outlet of the portable oxygen concentrator.); and a cannula (delivery conduit 16; Figure 1; Paragraph 0066) having an end (component 42; Figure 2a, 7a-7d; Paragraph 0069) with a second magnet (second magnet 78 ; Fig. 7a-7d; Paragraph 0077-0080; Examiner notes: Flower discloses the component (42; Figure 2a, 7a-7d) as the end of the cannula.) configured to attach to the first magnet (Figure 7a-7d; Paragraph 0077-0080). 
Therefore, Lucio and Flower are both considered to be analogous to the claimed invention because they are in the same field of nasal cannula with oxygen source. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nasal cannula of Lucio to include the first magnet at the outlet; and a cannula having an end with a second magnet configured to attach to the first magnet as taught by Flower for the purpose of allowing a repeatable connection/disconnection along the cannula that is difficult to disconnect by a tensile force, i.e. a force along the axial direction of the components, but which can be disconnected by snapping open (magnet 76 and 78; Figure 7a-7d; Paragraph 0078).
Regarding claim 15, Lucio in view of Flower discloses claim 14 substantially as claimed. Lucio discloses wherein the cannula (conduit 26; Figure 1; Paragraph 0014) has a face piece (mask 28; Figure 1; Paragraph 0014).
Regarding claim 16, Lucio in view of Flower discloses claim 14 substantially as claimed. Flower discloses the sixth embodiment which teaches the first and second magnets (magnets 76 and 78; Fig. 7a-7d; Paragraph 0077-0079), as shown above. 
Flower sixth embodiment does not disclose the first and second magnets having a ring shape.
However, Flower first embodiment teaches first and second magnets (first and second magnet 40 and 42; Figure 2a-4) having a ring shape (Figure 2a-4; Paragraph 0069-0070). 
Therefore, Lucio in view of the Flower sixth embodiment and first embodiment are both considered to be analogous to the claimed invention because they are in the same field of magnetic couplings. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Lucio in view of Flower sixth embodiment to include the first and second magnets having the ring shape as taught by Flower first embodiment for the purpose of providing the first and second magnets as short cylinders with a center void area configured to allow fluid to flow therethrough (Figure 2a and 3b; Paragraph 0069-0070).
Regarding claim 17, Lucio in view of Flower discloses claim 14 substantially as claimed. Flower further discloses the first magnet  (magnet 76; Figure 7a-7d; Paragraph 0078) extends about the outlet (opposite end 28; Figure 1; Paragraph 0066).
Regarding claim 18, Lucio in view of Flower discloses claim 14 substantially as claimed. Flower discloses the sixth embodiment which teaches the first and second magnets (magnets 76 and 78; Fig. 7a-7d; Paragraph 0077-0079), as shown above. 
Flower sixth embodiment does not disclose seal that arranged between the first and second magnets.
However, Flower first embodiment teaches first and second magnets (first and second magnet 40 and 42; Figure 2a-4) and a seal (gasket 44; Figure 2a-4; Paragraph 0069) that is arranged between the first and second magnets (first and second magnet 40 and 42; Figure 2a-4).
Therefore, Lucio in view of the Flower sixth embodiment and first embodiment are both considered to be analogous to the claimed invention because they are in the same field of magnetic couplings. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lucio in view of Flower’s sixth embodiment, which teaches the first and second magnets (magnets 76 and 78; Fig. 7a-7d; Paragraph 0077-0079), to incorporate the teachings of Flower first embodiment of the seal (gasket 44; Figure 2a-4; Paragraph 0069) that arranged between the first and second magnets (first and second magnet 40 and 42; Figure 2a-4), for the purpose of providing a seal for the flow of breathable gas (Paragraph 0069).
Regarding claim 19, Lucio in view of Flower discloses claim 14 substantially as claimed. Lucio discloses wherein the cannula (conduit 26; Figure 1; Paragraph 0014), is configured to deliver the concentrated oxygen to a user (user 30; Figure 1; Paragraph 0014), and the user is an athlete (Claim 6).
Regarding claim 20, Lucio in view of Flower discloses claim 14 substantially as claimed. Lucio discloses the portable oxygen concentrator (POC 22; Figure 1; Paragraph 0014) is configured to deliver the concentrated oxygen at a purity of less than 86% (Paragraph 0006).
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucio (US 20190184128 A1)  and Flower (US 20140283827 A1) as applied to claim 1 above, and further in view of Trelford et al. (US 20150090845 A1), hereinafter Trelford.
Regarding 9, Lucio in view of Flower discloses claim 1 (see the combination of references used in the rejection of claim 1 above) substantially as claimed. 
Lucio in view of Flower does not disclose the magnetic coupling comprising a mounting piece having at least one hole configured to mount the magnetic coupling to the oxygen source.
However,  Trelford in the same field of endeavor teaches mounting piece (clamp member 12; Figure 1; Paragraph 0035) having a hole (threaded hole 31; Figure 4, Paragraph 0035) configured to mount a coupling (base attachment portion 44; Figure 4, Paragraph 0037) to a medical device (feeding pump 122; Figure 12; Paragraph 0035).
Therefore, Lucio in view of Flower and Trelford are considered to be analogous to the claimed invention because they are in the same field of mounting pieces. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the magnetic coupling of Lucio in view of Flower to include the mounting piece configured to mount the magnetic coupling to oxygen source as taught by Trelford for the purpose of having a medical device mounting assembly to mount the base attachment portion (base attachment portion 44; Figure 4, Paragraph 0037)  on the base member for rotation about a roll axis relative to the base member whereby the medical device mounting assembly (mounting assembly 36; Figure 1; Paragraph 0037) can hold the medical device (feeding pump 122; Figure 12; Paragraph 0035) at different selected angles.
Regarding claim 10, Lucio in view of Flower in view of Trelford discloses claim 9 substantially as claimed. Trelford further discloses the hole as a threaded hole (threaded hole 31; Figure 4, Paragraph 0035).
Allowable Subject Matter
The Examiner notes that no art rejection has been made for claim 6 at this time as the prior art of 
record fails to disclose the claims as written. The Examiner retains the right to make a new art-based rejection on these claims once the 35 U.S.C. 112(a) and 112(b) rejections have been resolved by the Applicant.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAP AHMED ELLABIB whose telephone number is (571)272-5879. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a     USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani N Hayman can be reached on 571-270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.A.E./Examiner, Art Unit 3785                                                                                                                                                                                                        
/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785